  Case 17-30615         Doc 43     Filed 12/04/18 Entered 12/04/18 08:58:09              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-30615
         RONALD LACY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/12/2017.

         2) The plan was confirmed on 12/21/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-30615        Doc 43       Filed 12/04/18 Entered 12/04/18 08:58:09                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,667.50
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $2,667.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $128.04
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $128.04

Attorney fees paid and disclosed by debtor:                  $105.24


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE        Unsecured         358.00           NA            NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured            NA         174.03        174.03           0.00       0.00
BRIDGECREST CREDIT CO            Unsecured     11,928.00            NA            NA            0.00       0.00
CAINE & WEINER                   Unsecured      1,500.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,500.00       1,844.00      1,844.00           0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,100.00       1,168.57      1,168.57           0.00       0.00
CREDENCE RESOURCE MANA           Unsecured         217.00           NA            NA            0.00       0.00
ECMC                             Unsecured      7,168.00     11,405.96      11,405.96           0.00       0.00
ERC                              Unsecured         805.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA            NA         114.15           0.00       0.00
IL DEPT OF REVENUE               Secured        7,928.00       1,013.15        899.00          95.90       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,000.00            NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEM         Secured        5,500.00     17,559.06      17,559.06      1,855.54     588.02
JEFFERSON CAPITAL SYSTEM         Unsecured         672.00           NA            NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      6,973.00       6,990.30      6,990.30           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      4,607.00       4,623.92      4,623.92           0.00       0.00
SANTANDER CONSUMER USA           Secured              NA       4,675.00      4,675.00           0.00       0.00
SANTANDER CONSUMER USA           Unsecured     13,907.00       9,469.84      9,469.84           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         500.00      7,453.70      7,453.70           0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,855.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,855.00            NA            NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      2,012.00            NA            NA            0.00       0.00
Unifund CCR                      Unsecured            NA       1,358.70      1,358.70           0.00       0.00
UNITED AUTO SALES                Secured           412.00      1,376.66      1,376.66           0.00       0.00
UNITED AUTO SALES                Unsecured         964.00           NA            NA            0.00       0.00
UNITED STUDENT AID FUNDS INC     Unsecured      9,008.00     29,307.98      29,307.98           0.00       0.00
US BANK NA                       Unsecured         350.00           NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,184.00       5,912.59      5,912.59           0.00       0.00
USA FUNDS                        Unsecured      6,874.00            NA            NA            0.00       0.00
USA FUNDS                        Unsecured         385.00           NA            NA            0.00       0.00
USA FUNDS                        Unsecured         316.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-30615     Doc 43     Filed 12/04/18 Entered 12/04/18 08:58:09                   Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim         Claim        Claim         Principal        Int.
Name                           Class    Scheduled      Asserted     Allowed          Paid           Paid
USA FUNDS                   Unsecured      7,255.00            NA             NA           0.00         0.00
USA FUNDS                   Unsecured      6,874.00            NA             NA           0.00         0.00
USA FUNDS                   Unsecured      5,402.00            NA             NA           0.00         0.00
USA FUNDS                   Unsecured         385.00           NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00              $0.00                    $0.00
      Mortgage Arrearage                                $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                      $17,559.06          $1,855.54                  $588.02
      All Other Secured                             $6,950.66             $95.90                    $0.00
TOTAL SECURED:                                     $24,509.72          $1,951.44                  $588.02

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00                $0.00
       Domestic Support Ongoing                          $0.00                 $0.00                $0.00
       All Other Priority                                $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                          $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                        $79,823.74                  $0.00                $0.00


Disbursements:

       Expenses of Administration                           $128.04
       Disbursements to Creditors                         $2,539.46

TOTAL DISBURSEMENTS :                                                                      $2,667.50




UST Form 101-13-FR-S (09/01/2009)
  Case 17-30615         Doc 43      Filed 12/04/18 Entered 12/04/18 08:58:09                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
